DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 5/04/22.  Claims 1, 5-8, 20, 22-25, and 27-29 are pending.  Claim 20 remains withdrawn.  Claim 29 was newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 25, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 3,581,767, previously cited) in view of Boulet (US 2004/0129402, previously cited).
Regarding claim 1, Jackson teaches a molding machine (abstract, metal die casting apparatus, col 2 lines 63-70, conventional die casting apparatus) comprising:
a cavity to be filled with molten metal comprised of aluminum (although not shown in the drawings, a cavity is implied from a conventional die casting machine, note that the metal is injected into a die-assembly to make the casting, col 4 lines 24-26 (the cavity is the portion within the die-assembly that receives the metal to make the casting), note that the cavity to be filled with aluminum is an intended use of the cavity, MPEP 2114(I) and (II), however, Jackson recognizes can be used for die casting of aluminum, col 4 lines 36-45);
a conduit system leading to said cavity and forming a system of interconnected hollow spaces (note above regarding molten metal being injected into the cavity of a die-assembly, thus suggesting a hollow cavity, and being interconnected with the shotwell 20 where the molten metal is injected from the delivery line 18);
wherein a centrifugal pump (centrifugal pump unit 22 with impeller unit 22a) is in fluid communication with a reservoir of molten metal (crucible or melting pot 12 containing molten metal 14) and the part of said hollow space system (molten metal is pumped through delivery line 18 into shotwell 20), said centrifugal pump comprising a base member (fig 1, see housing of pumping assembly 16) submerged in the reservoir of molten metal (fig 1, pumping assembly 16 is submerged in molten metal 14), at least two posts extending between the base member and a motor (fig 1, see two posts supporting the pump assembly 16), a shaft extending between the motor and an impeller disposed in the base member (fig 1, see shaft between motor 22 and impeller 22a); wherein said molten metal is introduced to said shot sleeve using at least two different fill speeds (functional limitation, MPEP 2114(I) and (II), capable of performing introduction using two different fill speeds as Jackson’s pump is shown to have electrical controls that can set the pump at an idling speed as well as capable of increasing the speed of the pump, col 4 lines 10-30); and wherein the conduit system of the molding machine does not include a valve below a surface of the reservoir of molten metal (see fig 1, note that there is no valve in the delivery line 18).
Jackson is quiet to at least one pressure member movable in at least part of said hollow space system comprising a shot sleeve.
The use of a pressure member, such as a casting piston or plunger, within a shot sleeve, is a known feature of die casting machines.  Boulet discloses a magnesium die casting system (abstract) that comprises a shot sleeve plunger (28) to rapidly inject the molten magnesium into the die casting machine.
It would have been obvious to one of ordinary skill in the art to include a pressure member, such as a plunger, movable within the shot well of Jackson, as the use of plungers are well known features of die casting, used for performing the function of injecting the molten metal into the die cavity in the casting operation.  Note that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).

Jackson discloses said molten metal is introduced to said shot sleeve at a top side, and that said shot sleeve includes a molten metal inlet disposed in an upper half (see figure 1 of Jackson, note that the delivery line 18 dispenses the molten metal through an inlet at the top of the shotwell 20 of a die casting machine, col 2 lines 64-75).
Jackson fails to teach introducing the molten metal to said shot sleeve at a bottom side or bottom end.
	However, it is known in the prior art that filling a shot sleeve from the bottom reduces problems with respect to non-uniform metal flow which may lead to entrapment of gases that cause casting porosity and segregation of impurities, as disclosed in Boulet (paragraph [0006-0007]).  Boulet discloses the use of a pump to fill a shot sleeve from the underside, thereby providing a laminar fill with minimal alloy turbulence (paragraph [0017-0019], figure 1, note references 24 and 22).
	In view of the teachings of Boulet, it would have been obvious to one of ordinary skill in the art to modify the invention of Jackson so as to have a molten metal inlet in a lower half of the shot sleeve and for the molten metal to be introduced from said bottom side, as Boulet suggests doing so provides laminar filling characteristics that prevents splashing within the shot sleeve, which would further push gases out to prevent entrapment of gases (paragraph [0017-0018]), which would improve the quality of the castings.

	Regarding claim 25, note that the limitation of “a pressurized hold period is included within the different fill speeds” further modifies the fill speed as discussed in independent claim 1, which is a functional limitation of the centrifugal pump.  As Jackson’s pump includes electrical controls that can set the pump at an idling speed as well as capable of increasing the speed of the pump (col 4 lines 10-30), Jackson’s pump would be capable of operating at a speed to obtain a pressurized hold period, e.g., the idling speed.

	Regarding claim 27, see the rejection of claim 1 for the teachings of Jackson and Boulet.
The combination of Jackson as modified by Boulet teaches a molding machine (Jackson, abstract, metal die casting apparatus, col 2 lines 63-70, conventional die casting apparatus) comprising:
a cavity to be filled with molten metal comprised of aluminum (Jackson, although not shown in the drawings, a cavity is implied from a conventional die casting machine, note that the metal is injected into a die-assembly to make the casting, col 4 lines 24-26 (the cavity is the portion within the die-assembly that receives the metal to make the casting), note that the cavity to be filled with aluminum is an intended use of the cavity, MPEP 2114(I) and (II), however, Jackson recognizes can be used for die casting of aluminum, col 4 lines 36-45);
a delivery system leading to a shot sleeve which communicates with said cavity (Jackson, fig 1-2, see bore 32b and passageway 30 of delivery line 18 leading to shot well 20);
at least one pressure member comprising a casting piston moveable in at least part of said shot sleeve (Jackson discloses die casting and a shot well, the use of the plunger is conventional, shown in Boulet as plunger 28 movable within shot sleeve);
a centrifugal pump (centrifugal pump unit 22 with impeller unit 22a) in fluid communication with a reservoir of molten metal and the delivery system (fig 1, pumping assembly within molten metal M and in fluid communication with delivery line 18), said centrifugal pump comprising a base member (fig 1, see housing of pumping assembly 16) submerged in the reservoir of molten metal (fig 1, pumping assembly 16 is submerged in molten metal 14), at least two posts extending between the base member and a motor (fig 1, see two posts supporting the pump assembly 16), a shaft extending between the motor and an impeller disposed in the base member (fig 1, see shaft between motor 22 and impeller 22a);
wherein the delivery system consists of an uninterrupted conduit extending between the base member and the shot sleeve (Jackson, fig 1, the delivery system is the passage within fitting 32 (thus extending from the housing of the pump assembly/base member) and including the passageway 30, which is shown as uninterrupted) and wherein the molten metal is introduced to said shot sleeve at a bottom side or bottom end (combination, Boulet, fig 1, see references 24 and 22).

	Regarding claim 28, see the rejection of claim 1 for the teachings of Jackson and Boulet.
The combination of Jackson as modified by Boulet teaches a molding machine (Jackson, abstract, metal die casting apparatus, col 2 lines 63-70, conventional die casting apparatus) comprising:
a cavity to be filled with molten metal comprised of aluminum (Jackson, although not shown in the drawings, a cavity is implied from a conventional die casting machine, note that the metal is injected into a die-assembly to make the casting, col 4 lines 24-26 (the cavity is the portion within the die-assembly that receives the metal to make the casting), note that the cavity to be filled with aluminum is an intended use of the cavity, MPEP 2114(I) and (II), however, Jackson recognizes can be used for die casting of aluminum, col 4 lines 36-45);
a delivery system (Jackson, fig 1, delivery line 18) leading to a shot sleeve which communicates with said cavity (fig 1, delivery line leads to shot well 20 of the diecasting apparatus); the delivery system including only a conduit (fig 1, passageway 30);
at least one pressure member comprising a casting piston moveable in at least part of said shot sleeve (Jackson discloses die casting and a shot well, the use of the plunger is conventional, shown in Boulet as plunger 28 movable within shot sleeve);
a centrifugal pump (centrifugal pump unit 22 with impeller unit 22a) in fluid communication with a reservoir of molten metal and the delivery system (fig 1, pumping assembly within molten metal M and in fluid communication with delivery line 18), said centrifugal pump comprising a base member (fig 1, see housing of pumping assembly 16) submerged in the reservoir of molten metal (fig 1, pumping assembly 16 is submerged in molten metal 14), at least two posts extending between the base member and a motor (fig 1, see two posts supporting the pump assembly 16), a shaft extending between the motor and an impeller disposed in the base member (fig 1, see shaft between motor 22 and impeller 22a); and
wherein the molten metal is introduced to said shot sleeve at a bottom side or bottom end (combination, Boulet, fig 1, see references 24 and 22).

Claims 5-6, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson as modified by Boulet as applied to claim 1 above, and further in view of Tipton et al (US 2013/0068412, previously cited).
Regarding claim 5, the combination discloses a centrifugal pump having electrical controls that can be employed to set and/or increase the speed of the pump (col 4 lines 10-30).  Jackson is quiet to said centrifugal pump including an electronic brake.
Tipton et al discloses a centrifugal pump for transferring molten metal (abstract) where the pump is controlled by a controller to change the pump speed according to a fill profile (abstract), where the speed of the pump may be adjusted (paragraph [0061], to increase or decrease the RPM) by changing the voltage supplied to the motor (paragraph [0055]).  Computer readable medium are used to store the programs or modules, such as the fill profiles, to be executed by the processor (paragraph [0029]).
In view of the teachings of Tipton et al, it would have been obvious substitute the controller of Tipton et al for the control system of Jackson, as Tipton et al’s control system provides controlled delivery of molten metal at a desired flow pressure or rate (abstract).
Note that the controller, the instructions stored on computer readable medium, and the processor that adjusts the voltage to adjust RPM, such as reducing the RPM of the motor, thereby reduce the speed of the pump, is considered to meet applicant’s claimed electronic brake, which is not further described nor shown in applicant’s specifications and drawings.

Regarding claim 6, the combination teaches of a control system (Jackson, col 4 lines 10-30, electrical controls) that is configured to control the speed of the pump, but fails to teach the controller receiving data from at least one position, velocity, acceleration, or pressure sensor, to control the motor of the pump.
Tipton et al discloses a centrifugal pump for transferring molten metal (abstract) where the pump is controlled by a controller to change the pump speed according to a fill profile (abstract), where the speed of the pump may be adjusted (paragraph [0061], to increase or decrease the RPM) by changing the voltage supplied to the motor (paragraph [0055]).  The controller may additionally or alternatively be used in a feedback control system using sensors or probes capable of monitoring a property associated with the filling of the mold and send signals back to the controller (paragraph [0027]).
In view of the teachings of Tipton et al, it would have been obvious to modify the controls of Jackson so as to include the teachings of Tipton et al, such as a feedback control system using sensors or probes monitoring a fill status of the mold (fill status would correspond to the position of the molten metal within the mold), as Tipton et al’s control system provides controlled delivery of molten metal at a desired flow pressure or rate (abstract), resulting in a more precise control (paragraph [0063]).

Regarding claim 23, the combination teaches a controller, said controller adjusting an RPM of a motor of the centrifugal pump (see combination above, Jackson discloses electrical controls col 4 lines 10-30, Tipton et al discloses adjusting RPM of motor, paragraph [0061]).

	Regarding claim 25, note above where the limitation of a pressurized hold period is a functional limitation of the centrifugal pump.  The combination discloses a control system, where Tipton et al discloses the pump is capable of a pressurized hold (paragraph [0054], statically position the molten metal). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson as modified by Boulet as applied to claim 1 above, and further in view of Tomita et al (US 9,623,478, previously cited).
Note that Tomita et al (US 9,623,478) claims priority to Japanese priority application 2014-148806 filed 7/22/14.
	Regarding claim 7, the combination teaches of a control system (Jackson, col 4 lines 10-30) configured to control a motor associated with the centrifugal pump (Jackson, col 4 lines 10-30, sets the speed of the pump, thereby suggesting controlling a motor (since Jackson discloses a centrifugal pump)) but fails to teach the use of a controller receiving data concerning molten metal depth in said reservoir or an associated furnace.
	Tomita et al teaches of feeding of molten metal to a die casting apparatus using an electromagnetic pump (abstract).  Tomita et al discloses that other kinds of pumps, such as turbopumps including a rotor, or positive displacement pumps including a rotor, may be used (col 5 lines 1-22).  Tomita et al discloses the molten metal holding furnace includes a molten metal level sensor that detects a level of the molten metal stored in the molten metal holding furnace (col 2 lines 20-55), and a control unit configured to set a molten metal feeding voltage based on the level of the molten metal detected by the level sensor (col 2 lines 20-55).
In view of the teachings of Tomita et al, it would have been obvious to modify the electrical controls of Jackson so as to take into account the level of molten metal stored in the holding furnace, as Tomita et al’s control system makes it possible to prevent reduction in accuracy in the amount of the molten metal fed into a plunger sleeve even when the amount of molten metal in a molten metal holding furnace changes during feeding of the molten metal (col 2 lines 5-12).

Claims 8 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson as modified by Boulet as applied to claim 1 above, and further in view of Wagner (EP 1900456 A1) and Miller et al (US 6,152,159, previously cited).
Regarding claim 8, the combination of Jackson as modified by Boulet is quiet to a shut-off valve comprised of a resilient material and a plunger configured to deform or actuate said resilient material, said plunger disposed in a wall of the conduit system and wherein said plunger travels perpendicular to a direction of molten metal flow within said shut-off valve.
	Wagner teaches a device and a method for cold-chamber die casting (paragraph [0001]) of non-ferrous metals (paragraph [0001]), such as aluminum alloy (paragraph [0048]).  Wagner discloses a shut-off valve (13) positioned in the walls of the die (fig 1-5, die half 4a) at a runner portion (fig 2, channel 12) between a shot sleeve (paragraph [0043], fig 2, cylindrical casting chamber 2) and the cavity (paragraph [0043], fig 2).  The shut-off valve is designed as a slide which is mounted horizontally in the longitudinal direction so as to be displaceable (paragraph [0045], shown being perpendicular to a direction of molten metal flow).  When closed, the shut-off valve prevents air from being sucked out of the channel or mold cavity and should at least seal against the maximum negative pressure generated (paragraph [0033-0034]), allowing for air in the melt and shot sleeve to be vented (paragraph [0048]), thereby overcoming quality issues in the prior art due to dissolved gases in the melt (paragraph [0003]).
	It would have been obvious to one of ordinary skill in the art to modify the die casting apparatus of the combination of Jackson and Boulet so as to include a shut-off valve within the walls of the die defining the runner channels to the cavity (thereby being perpendicular to a direction of molten metal flow within said shut-off valve), so as to enable the venting of air in the melt and shot sleeve without air being sucked out of the mold cavity, thereby improving quality of the parts by eliminating defects caused by dissolved gases.
	The combination of Jackson as modified by Boulet and Wagner disclose the shut-off valve, but is quiet to the valve comprising a resilient material and a plunger configured to deform or actuate said resilient material.
	Miller et al teaches a plunger style valve assembly (abstract) that is driven towards and away from a valve port by a drive mechanism (col 6 lines 40-43).  The valve element includes a resilient sealing member (abstract) that engages with the valve seat, thereby compressing the sealing member to provide a good seal (col 3 lines 20-35).
	It would have been obvious to one of ordinary skill in the art to modify the shut-off valve of the combination, so as to be a plunger-style valve assembly including a resilient sealing member, as Wagner recognizes the valve should at least seal against the maximum negative pressure generated (paragraph [0034]), and that Miller et al recognizes providing a sealing member and compressing of the sealing member enables a good seal (col 3 lines 20-35).

	Regarding claim 29, the combination teaches a shut-off valve having a hollow longitudinal axis through which the molten metal flows (Wagner, fig 1-5, see channel 12 where molten metal flows), said shut-off valve further comprised of a resilient material (see combination, Miller discloses resilient sealing member (52)) and a plunger configured to deform or actuate said resilient material (see combination, Miller discloses a plunger-style valve assembly (abstract)), and wherein said plunger travels perpendicular to said longitudinal axis (Wagner, figs 1-5, see direction of movement of valve 13 to be perpendicular to the molten metal flow through channel 12).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson as modified by Boulet as applied to claim 1 above, and further in view of Kaji (US 3,235,922, previously cited).
Regarding claim 22, the combination (Jackson) teaches wherein said centrifugal pump is comprised of a motor (22), a shaft (see figure 1, connected between motor and impeller 22a), an impeller (22a), and a base member (figure 1, see body of pump assembly 16) defining a pump chamber (col 3 lines 1-15, chamber which houses an impeller unit 22a) having a radial outlet (fig 1, metal conducting passageway 26), said impeller being supported by the shaft (fig 1) and disposed in the pump chamber (fig 1), the motor providing rotation of the shaft and impeller (fig 1, note motor 22 connected to shaft and impeller).
	Note that although Jackson is quiet to including at least one bearing ring that supports rotation of the impeller, said structure is shown in the centrifugal pump of Kaji.  Kaji discloses a centrifugal pump that pumps molten metal into the shot well of a die casting machine, where the metal is then forced into the die cavity of the die casting machine (figure, col 1 lines 9-20).  Kaji shows a ring 18 that together with the body cooperate to form the pumping chamber, and that space between the ring and the body establish a molten-metal-lubricated bearing for the impeller (col 2 lines 20-40).
It would have been obvious to one of ordinary skill in the art to include the known feature of a ring provided to the body of the centrifugal pump of Jackson, so as to form the pumping chamber and provide space to establish a lubricated bearing for the impeller. Note that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson as modified by Boulet and Tipton et al as applied to claim 23 above, and further in view of Iwamoto et al (US 5,207,267, previously cited).
Regarding claim 24, the combination discloses a fill cycle can be automatically adjusted based on a property (see above with regards to claims 5-6 and 23 discussing the teachings of Tipton).  Further note that Boulet suggests that the flow rate is selected depending on the size of the shot sleeve, paragraph [0022].  The combination is quiet to a biscuit length being communicated to the controller and adjusting based on said biscuit length.
Iwamoto et al teaches controlling the injection stroke for a die casting system (abstract).  Iwamoto et al discloses that the setting value of the stroke-end position is based on the biscuit thickness (fig 3, col 7 lines 45-55, col 10 lines 12-20), where the setting value DsE is calculated by subtracting a standard thickness Sb of the biscuit from a whole stroke (col 10 lines 10-20).  In a compensation control method, compensation for a molten metal supply amount is conducted (col 11 lines 40-60) where the CPU processes a supply amount fluctuation which depends on the difference between Dse and DsE (measured plunger stop vs set plunger stop) and metal supply weight, and controls the supply amount to the injection sleeve, by controlling the tilt angle of a ladle or the supply amount from a magnetic pump (col 11 lines 40-60).
In view of the teachings of Iwamoto, it would have been obvious to one of ordinary skill in the art to include biscuit length as a property communicated to the controller, so as to determine the amount of molten metal to be compensated into the shot sleeve, for an injection method capable of performing an accurate, reliable pressurized injection (col 4 lines 45-50).  Note that in the combination including both Tipton and Boulet, the flow rate of molten metal to be supplied is dependent on the size of the shot sleeve, and that Tipton shows that the flow rate is dependent on the rpm of the motor.

Claims 1 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkett (US 3,252,187, previously cited) in view of Boulet.
Regarding claim 1, Burkett teaches a molding machine (fig 1) comprising:
a cavity to be filled with molten metal comprised of aluminum (fig 1, see cavity of die casting machine 51, note that to be filled with aluminum is an intended use of the cavity, MPEP 2114(I) and (II),);
a conduit system leading to said cavity and forming a system of interconnected hollow spaces (fig 1, see passages within die casting apparatus, shot well, and delivery pipe 37);
at least one pressure member comprising a casting piston (piston 52) moveable in at least part of said hollow space system comprising a shot sleeve (shot well 50);
wherein a centrifugal pump (fig 1, integrated unit 10) is in fluid communication with a reservoir of molten metal (fig 1, molten metal 12) and the part of said hollow space system (fig 1), said centrifugal pump comprising a base member (fig 1, casing 24, 25) submerged in the reservoir of molten metal (fig 1), at least two posts extending between the base member and a motor (fig 1, supports 13 extend between casing and motor 21), a shaft extending between the motor and an impeller disposed in the base member (fig 1, shaft 19 extends between motor 21 and impeller 18); wherein said molten metal is introduced to said shot sleeve using at least two different fill speeds (functional limitation, MPEP 2114(I) and (II), capable of performing introduction using two different fill speeds as Burkett’s pump includes an electric motor); and wherein the conduit system of the molding machine does not include a valve below a surface of the reservoir of molten metal (fig 1, note that there is no valve in the delivery pipe 37 or the shot well or runners, Burkett’s valve 34, 36 is integrated with the pump and upstream of the conduit system).
Burkett discloses said molten metal is introduced to said shot sleeve at a top side, and that said shot sleeve includes a molten metal inlet disposed in an upper half (fig 1, see molten metal introduced at shot well 50).
Burkett fails to teach introducing the molten metal to said shot sleeve at a bottom side or bottom end.
	However, it is known in the prior art that filling a shot sleeve from the bottom reduces problems with respect to non-uniform metal flow which may lead to entrapment of gases that cause casting porosity and segregation of impurities, as disclosed in Boulet (paragraph [0006-0007]).  Boulet discloses the use of a pump to fill a shot sleeve from the underside, thereby providing a laminar fill with minimal alloy turbulence (paragraph [0017-0019], figure 1, note references 24 and 22).
	In view of the teachings of Boulet, it would have been obvious to one of ordinary skill in the art to modify the invention of Burkett so as to have a molten metal inlet in a lower half of the shot sleeve and for the molten metal to be introduced from said bottom side, as Boulet suggests doing so provides laminar filling characteristics that prevents splashing within the shot sleeve, which would further push gases out to prevent entrapment of gases (paragraph [0017-0018]), which would improve the quality of the castings.

	Regarding claim 27, see the rejection of claim 1 for the teachings of Burkett and Boulet.
The combination of Burkett as modified by Boulet teaches a molding machine (fig 1) comprising:
a cavity to be filled with molten metal comprised of aluminum (fig 1, see cavity of die casting machine 51, note that to be filled with aluminum is an intended use of the cavity, MPEP 2114(I) and (II),);
a delivery system leading to a shot sleeve which communicates with said cavity (fig 1, delivery pipe 37 leads to shot well 50);
at least one pressure member comprising a casting piston (piston 52) moveable in at least part of said shot sleeve (fig 1, shot well 50);
a centrifugal pump (fig 1, integrated unit 10) in fluid communication with a reservoir of molten metal (fig 1, molten metal 12) and the delivery system (fig 1), said centrifugal pump comprising a base member (fig 1, casing 24, 25) submerged in the reservoir of molten metal (fig 1), at least two posts extending between the base member and a motor (fig 1, supports 13 extend between casing and motor 21), a shaft extending between the motor and an impeller disposed in the base member (fig 1, shaft 19 extends between motor 21 and impeller 18);
wherein the delivery system consists of an uninterrupted conduit extending between the base member and the shot sleeve (Burkett, fig 1, see passageway of delivery pipe 37 extending between the casing 24,25 of unit 10 and shot well 50) and wherein the molten metal is introduced to said shot sleeve at a bottom side or bottom end (combination, Boulet, fig 1, see references 24 and 22).

	Regarding claim 28, see the rejection of claim 1 for the teachings of Burkett and Boulet.
The combination of Burkett as modified by Boulet teaches a molding machine (fig 1) comprising:
a cavity to be filled with molten metal comprised of aluminum (fig 1, see cavity of die casting machine 51, note that to be filled with aluminum is an intended use of the cavity, MPEP 2114(I) and (II),);
a delivery system (fig 1, delivery pipe 37) leading to a shot sleeve which communicates with said cavity (fig 1, delivery pipe leads to shot well 50); the delivery system including only a conduit (fig 1, passageway of delivery pipe 37, does not include valve in the passageway as Burkett’s valve is integrated with the pump and located upstream at the inlet to the pump casing);
at least one pressure member comprising a casting piston (piston 52) moveable in at least part of said shot sleeve (fig 1, shot well 50);
a centrifugal pump (fig 1, integrated unit 10) in fluid communication with a reservoir of molten metal (fig 1, molten metal 12) and the delivery system (fig 1), said centrifugal pump comprising a base member (fig 1, casing 24, 25) submerged in the reservoir of molten metal (fig 1), at least two posts extending between the base member and a motor (fig 1, supports 13 extend between casing and motor 21), a shaft extending between the motor and an impeller disposed in the base member (fig 1, shaft 19 extends between motor 21 and impeller 18);
wherein the molten metal is introduced to said shot sleeve at a bottom side or bottom end (combination, Boulet, fig 1, see references 24 and 22).

Response to Arguments
Applicant's arguments filed 5/04/22 have been fully considered but they are not persuasive.
Applicant argues, on p.6 of the remarks, that there is no viable mechanism proposed by the Examiner regarding how the pump of Jackson would function in filling the shot sleeve in Boulet.  Applicant argues that Boulet is directed to casting magnesium, and that there is no indication that molten aluminum pumps and processes are interchangeable with molten magnesium pumps and processes.  Applicant argues that molten magnesium has a specific gravity less than molten aluminum, and cools faster than aluminum, and thus is injected more quickly.  Applicant argues that there is no basis to conclude that the pump of Jackson could function in the Boulet system when casting aluminum.
	The Examiner disagrees.  Jackson discloses that the invention is also applicable for use in other light metals, including aluminum (col 4 lines 35-45).  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The combination suggests the advantages of filling a shot sleeve from below, such as for providing improved laminar flow.  Boulet recognizes that existing die casting machines may be retrofit to accommodate filling from the underside (paragraph [0023]).
	Applicant argues, on p.6-7 of the remarks, that it would not have been obvious to modify Boulet with the pump of Jackson in order for the molten metal to be introduced from said bottom side of a shot sleeve, as Boulet requires a vacuum pump when used with aluminum.  Furthermore, Applicant argues that the control systems of a vacuum pump and auger pumps suggested by Boulet are not considered simple substitutions for a centrifugal pump.
	The Examiner disagrees.  The rejection is a modification of Jackson so as to rearrange the positioning of the feed into the shot well, so as to provide improved laminar flow.  This can be accomplished by retrofitting of existing die casting machines (Boulet, paragraph [0023]).  The rejections do not look to Boulet for vacuum pumps, augers, or control systems, which are not required in independent claim 1.
	Applicant argues, on p.7 of the remarks, that it would not have been obvious to one of ordinary skill in the art to modify the invention of Jackson so as to proceed using a rapidly injecting shot sleeve plunger taught by Boulet.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Jackson discloses diecasting, which conventionally includes a shot sleeve plunger.  Boulet is cited to show the shot sleeve plungers are known in the art.
	Applicant argues, on p.7 of the remarks, that Boulet does not suggest use of a centrifugal pump when viewed in the combination of Boulet and Jackson, as Boulet discusses filling the shot sleeve with molten aluminum from the bottom in combination with a vacuum pump.  Applicant argues a skilled artisan would not expect a centrifugal pump to function adequately to fill a shot sleeve at a bottom end.
Again, note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The combination suggests retrofitting existing die casting machines so as to fill the shot sleeve from below to provide laminar flow.
The Examiner also disagrees with Applicant’s statement that a skilled artisan would not expect a centrifugal pump to function adequately to fill a shot sleeve at a bottom end.  Applicant’s claims similarly require a centrifugal pump, but do not further structurally distinguish their centrifugal pump from the prior art.

Beginning on p.7 of the remarks, Applicant argues that Jackson explicitly teaches a valve 24, thus failing to teach the invention of the claims independent claims 1, 27, and 28.  Applicant notes that the valve of Jackson is in direct conflict with the exclusion of a valve (claim 1), with the delivery system that consists of an uninterrupted conduit (claim 27), and the delivery system including only a conduit (claim 28).
The Examiner disagrees.  Although Jackson discloses a metering valve unit, the language of the claims do not preclude against the valve of Jackson.  Note specifically that independent claim 1 excludes a valve only in a portion of the conduit system (“the conduit system of the molding machine does not include a valve below a surface of the reservoir of molten metal”) and not from the entire machine.  As discussed in the rejection above, the valve is part of the pump assembly, and the conduit system of the claim is met by the delivery line 18, shot well 20, and any runners leading to the die cavity.  Figure 1 of Jackson is provided below, emphasized to show the pumping and metering assembly (thicker outlined assembly 16) and the claimed conduit system (see delivery line 18, shown with the thicker outline, which does not include a valve below a surface of the reservoir of molten metal).

    PNG
    media_image1.png
    471
    705
    media_image1.png
    Greyscale

	
With respect to claim 27, note that claim 27 requires “a delivery system leading to a shot sleeve” and “wherein the delivery system consists of an uninterrupted conduit extending between the base member and the shot sleeve.”  Figure 1 of Jackson is provided below, emphasized to show the claimed delivery system (delivery line 18 and fitting 32) that leads to shot well 20.  Note that the internal passage of delivery line 18 and fitting 32 (see passageway 32b and passageway 30) is an uninterrupted conduit that extends between the base member (housing of the pumping and metering unit 16) and shot sleeve (shot well 20).

    PNG
    media_image2.png
    471
    705
    media_image2.png
    Greyscale



	With respect to claim 28, note the claim 28 requires “a delivery system leading to a shot sleeve,” “the delivery system including only a conduit,” and “a centrifugal pump in fluid communication with a reservoir of molten metal and the delivery system.”  Figure 1 of Jackson is provided below, with emphasis on the claimed delivery system.  Note the thicker outlined portion on the right is the delivery system (18) which includes only a conduit (passageway 30), leads to the shot well 20, and is in fluid communication with the centrifugal pump (pump assembly 16).

    PNG
    media_image3.png
    471
    705
    media_image3.png
    Greyscale


Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The rejection of claim 8 above looks towards Wagner for the teaching of a shut-off valve (13) disposed in a wall of the conduit system (runner) wherein said plunger travels perpendicular to a direction of molten metal flow (figs 1-5).  Miller is cited for showing a resilient material so as to improve the sealing of the valve.

Applicant argues, on p.9 of the remarks, that the Examiner has failed to establish a prima facie case of obviousness because a person having ordinary skill in the art would not have had the requisite motivation to modify Burkett with the die casting system of Boulet.
The Examiner disagrees.  The motivation to modify Burkett so as to have a molten metal inlet in a lower half of the shot sleeve and for the molten metal to be introduced from said bottom side, is to provide laminar filling characteristics that prevents splashing within the shot sleeve, which would further push gases out to prevent entrapment of gases, which would improve the quality of the castings (Boulet, paragraph [0017-0018]).
Applicant argues, on p.10 of the remarks, that there is no viable mechanism proposed by the Examiner regarding how the pump of Burkett would function in filling the shot sleeve in Boulet.  Applicant argues that Boulet and Burkett are directed to casting magnesium and that there is no indication that molten aluminum pumps and processes are interchangeable with molten magnesium pumps and processes.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The combination suggests the advantages of filling a shot sleeve from below, such as for providing improved laminar flow.  Boulet recognizes that existing die casting machines may be retrofit to accommodate filling from the underside (paragraph [0023]).
	Applicant further argues, on p.10 of the remarks, that the skilled artisan would recognize that the pump of Burkett is unsuitable for the fine adjustment needed to fit a programmable fill profile of a complex mold, as Burkett’s pumps are far too reactive to changes in impeller rotation speed.
	Applicant’s arguments are not commensurate in scope with the claims.  Applicant’s claims do not require “fine adjustment” nor “a programmable fill profile of a complex mold.”  Note that the centrifugal pump of Applicant’s claims introduces molten metal to said shot sleeve, not directly to the mold.  A separate pressure member, such as a casting piston, is for the filling of the molten metal into the mold.  Burkett’s centrifugal pump is structurally identical to the centrifugal pump as claimed, and similarly fills a shot sleeve of a diecasting machine.
	Applicant argues, on p.11 of the remarks, that their invention introduces molten metal to said shot sleeve using at least two different fill speeds, thus having much more control of the filling schedule in order to achieve good castings.
	Burkett’s centrifugal pump is driven by an electric motor, and thus would be capable of performing introduction using two different fill speeds.

Applicant further argues, on p.11-12 of the remarks, that in figure 1 of Burkett there is an interruption in the conduit extending between the base member and the shot sleeve, and that the discharge end of the delivery pipe is equipped with a hinged upwardly swinging shroud, thus similarly failing to teach “a delivery system including only a conduit.”
	The Examiner disagrees.  In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based on the combination of Burkett and Boulet.  The interruption of the conduit, and the hinged shroud, that Applicant references in Burkett would not be present when filling the shot sleeve from below, such as in the manner of Boulet.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735